Citation Nr: 0726476	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  01-03 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


VACATUR

The veteran had active duty from August 26, 1960 to May 23, 
1961.    

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time on the Board's own motion, 
when an appellant has been denied due process of law.  38 
U.S.C.A. § 7104 (West 2002 & Supp. 2006); 38 C.F.R. § 20.904 
(2006).

In a decision issued on August 9, 2001, the Board declined to 
reopen the veteran's claim for service connection for a 
psychiatric disability based on the submission of new and 
material evidence.  However, in June 2003, the RO learned 
that a VA Form 9 filed by the veteran and received in 
September 1985 had been misfiled.  This document was a timely 
substantive appeal of the July 1985 rating action; the July 
1985 rating action was not final; and the issue of whether 
the claim could be reopened should never have been 
adjudicated.  In order to ensure that the veteran has been 
accorded full due process of law, the Board will, on its own 
motion, vacate its decision of August 9, 2001.  A new 
decision will be entered on the issue of service connection 
for a psychiatric disability as if the August 9, 2001 
decision by the Board had never been issued.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


